DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered but are related to newly amended claim language. Applicant’s arguments regarding the newly amended claim language have been fully addressed in the rejections recited below. Examiner has rejected Applicant’s amended claims with the addition of the Kruse reference. The Kruse reference teaches computing unique identifiers for a plurality of logging servers.  ([0009],This logging is carried out separately for every event about which the client application is to be notified. In this way, it is possible to handle all events independently of one another. Advantageously, an association is made, for example in the form of a list, in preparation for the method, so that this association is used to assign a unique name to every event possibly occurring in the installation. This association exists in the client and in the server).

Examiner Notes
	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  Independent claim 18 recites a “persistent computer readable-media,” which is not comprehensively defined by the specification.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  Transitory propagating signals are non-statutory subject matter.  In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  Examiner suggests adding the word “non-transitory.” Dependent claims 19-20 do no cure the deficiencies of independent claim 20 and are rejected for the same reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The following claim language is unclear and indefinite:
As per claim 22, it is unclear what is meant by “in response to a determination that the logging server is removed from the plurality of logging servers: computing another identifier using the hashing algorithm” (i.e. it is unclear why an identifier is created for a removed logging server.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 	identically disclosed as set forth in section 102, if the differences between the claimed invention and the 	prior art are such that the claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 	invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-9, 13, 14, 16-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Borlick et al. (United States Patent 9,800,481) in view of Kruse et al. (United States Patent Application Publication 2006/0224699) and Mudgal et al. (United States Patent 10,621,048).
As per claim 1, Borlick teaches the invention  as claimed including a method of routing log-based information comprising: 
	[computing, at a production server and when the production server is initialized, an identifier using at least one property of the production server to] identify one of a plurality of logging servers to receive log entries from the production server (Column 6, Lines 28-34, the health monitor 118a, 118b determines (at block 402) whether there are available paths to multiple remote servers 100b, 100a and 100c in the mirroring network 108 among which data is mirrored. The health monitor 118a, 118b selects (at block 404) one of the remote servers 100b, 100a, 100c for which there is an available path in the mirroring network 108);
selecting the identified logging server of the plurality of logging servers to receive the log entries from the production server (Column 6, Lines 32-33,The health monitor 118a, 118b selects (at block 404) one of the remote servers 100b, 100a, 100c for which there is an available path in the mirroring network 108);
	generating a log entry at the production server (Column 5, Lines 4-45,  the local server 100a, 100b in which the health monitor 118a, 188b is operating may comprise a primary server mirroring data to the secondary server… If (at block 304) a response to the heartbeat signal is not received within a predetermined time period, then the health monitor 118a, 118b determines (at block 306) a health status at the local server 100a, 100b and local storage 102a, 102b, including any software or hardware errors in the volumes 106a, 106b or storage devices of the local storage 102a, 102b, where an error may comprise a partial or total failure of a component or program operations. The health monitor 118a, 118b generates (at block 308) a health status message 200a, 200b); and
	transmitting the log entry from the production server to the identified logging server (Column 6, Lines 35-38, The health monitor 118a, 118b then transmits (at block 406) the health status message 200a, 200b to the selected remote server over the mirroring network 108 used to mirror data to the remove server)

	Borlick fails to specifically teach, computing, at a production server and when the production server is initialized, an identifier using at least one property of the production server to identify one of a plurality of logging servers to receive log entries from the production server.
	However, Kruse  teaches, computing, at a production server and when the production server is initialized ([0009], association is used to assign a unique name to every event possibly , an identifier using at least one property of the production server to identify one of a plurality of logging servers to receive log entries from the production server ([0009], To log the callback functions, the client application calls a client logging function from the client event service and provides it with the name of the event in question and with a pointer to the client callback function which is to be logged. The client logging function then generates a unique event identifier and transmits this event identifier together with the event name to a server logging function of the server event service via the communication link).

	Borlick and Kruse are analogous because they are each related managing back-up logging information. Borlick teaches storing backups in a failover system, which includes determining when primary and secondary hosts fail (Column 1, Lines 23-26, The HMC may proactively monitor the state of the storage system and notify an administrator or a remote monitoring service when service and repairs are required and Column 2, Lines 64-67, The primary server 100a, the secondary server 100b, and the at least one additional server 100c may mirror data in their respective storage 102a, 102b, 102c over a mirroring network 108). Kruse teaches network traffic management system for distributing network traffic records to various storage locations (Abstract, The invention relates to methods and a system for the management and transmission of events from a server to at least one client, by means of a communication connection, whereby the server has at least one server event service, communicating with at least one client, by means of a communication connection and at least one unit interface, communicating with the at least one server event service. The client comprises at least one client event server, communicating with the server, by means of a communication connection. A logging of possible events takes place in both the client event server and the server event service). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Borlick would be modified with the identifier computation mechanisms taught by Kruse  in order to store log entries using unique identifiers. It would have been recognized that applying the technique of Borlick to the teachings of Kruse would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such logging and identification generation features into similar systems. Therefore, it would have been obvious to combine the teachings of Borlick and Kruse.

	Borlick also fails to specifically teach, detecting an absence of the transmitted log entry at the identified logging server; and detecting failure of the identified logging server based on the detected absence of the transmitted log entry.
	However, Mudgal teaches, detecting an absence of the transmitted log entry at the identified logging server (Column 3, Lines 31-39, Highlighting a break may refer … to discovery of a database record in the firmwide backup database without a successful backup (e.g., failure of the actual backup action)), and 
	detecting failure of the identified logging server based on the detected absence of the transmitted log entry (Column 4, Lines 24-26, The plan may identify backup issues (e.g., missed data… etc.); and Column 9, Lines 55-58, Backup Validation Engine may identify potential candidates for attention and correction, such as missing entries at 430, failed entries at 432 …).

(Column 3, Lines 26-38, An embodiment of the present invention provides the ability to map and effectively highlight breaks with the available raw data from a suite of internal and/or external tools. For example, a mapping activity may involve discovery of records in a firmwide backup database to specific items to backup (e.g., server, database, storage, etc.). Highlighting a break may refer to discovery of a critical item in the production environment ( e.g., server, database, storage, etc.) which should have backups enabled; however, a backup record for this specific item may not be present in the firmwide backup database. Conversely, this may also refer to discovery of a database record in the firmwide backup database without a successful backup). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of  Borlick-Kruse would be modified with the failure detection mechanisms taught by Mudgal in order to store identify failed logging systems. It would have been recognized that applying the technique of the combination of Borlick-Kruse to the teachings of Mudgal would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such error detection features into similar systems. Therefore, it would have been obvious to combine the teachings of Borlick-Kruse and Mudgal.

As per claim 2, Mudgal teaches, further comprising storing the log entry at the logging server (Column 6, Lines 17-20, Backup Review Web System (BREWS) may store Backups related information of the entity. This may include, for example, Backup Time, Backup Status, Backup Policies, 20 Backup Size, Volume names of what is being backed-up etc.; and Column 8, Lines 6-9, Backup Validation Engine 332 may store and manage data in other locations, such as Archive Storage 360, 362, Remote Storage 364 and other forms of storage represented by 366).

As per claim 3, Mudgal teaches, further comprising retrieving the log entry from the logging server (Column 3, Lines 3-7, The Backup Validation Engine may be configurable at a team, group and entity wide level and may provide an interactive user interface, such as a detailed dashboard, aggregating the breaks; and Column 4, Lines 4-7, the interactive interface my represent a web interface with automated pivot tables (or other tool that extracts and filters data) to enable the user to filter and/or organize the data for specific views).

As per claim 8, Borlick-Berk-Mudgal fails to specifically teach, wherein the log entry is stored in a queue at the identified logging server. However it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to include this step because Mudgal teaches storing log entries using various forms of storage (Column 8, Lines 6-10, Backup Validation Engine 332 may store and manage data in other locations, such as Archive Storage 360, 362, Remote Storage 364 and other forms of storage represented by 366).

As per claim 9, Borlick teaches, wherein the log entry is transmitted from the production server to the logging server without utilizing a load balancer (Column 5, Lines 

As per claim 10, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation applied to claim 1 is applicable to the instant claim.

As per claim 13, Borlick teaches, further comprising a second production server (Column 3, Line 61-Column 4, Line 5, additional servers 100c may mirror data from one to the other, and the second server 100b may mirror data from the second storage 102b to other of the servers 100a, 100c. The additional servers 100c, additional storage 102c and additional management consoles 124a for the additional servers 100c may have the same arrangement and components as described with respect to the servers 100a, 100b, storages 102a, 102b, and management consoles 124a, 124b. Data may also be mirrored from the second storage 102b and additional storages 102c to any other storage 102a, 102b, and 102c).

As per claim 14, Mudgal teaches, further comprising a user interface that, when executed, displays the log entry after the at least one log entry is received by the at least one logging server (Column 3, Lines 3-7, The Backup Validation Engine may be configurable at a team, group and entity wide level and may provide an interactive user interface, such as a detailed dashboard, aggregating the breaks; and Column 4, Lines 4-7, the interactive interface my represent a web interface with automated pivot tables (or other tool that extracts and filters data) to enable the user to filter and/or organize the data for specific views).

As per claim 16, this claim is similar to claim 8 and is rejected for the same reasons.

As per claim 17, Borlick teaches, wherein the routing system does not include a load balancer (Column 5, Lines 63-67, the mirroring network 108, which is otherwise exclusively used for data mirroring operations, is used to transmit health status information when one of the servers 100a, 100b 65 cannot communicate with the connected management console 124a, 124b).

As per claim 18, this is the “production server claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation applied to claim 1 is applicable to the instant claim.

As per claim 21, Borlick teaches, further comprising performing, by the production server: 
	in response to a determination that a new logging server is added to the plurality of logging servers: 
		computing another identifier using the hashing algorithm (Column 6, Lines 28-34, the health monitor 118a, 118b determines (at block 402) whether there are available paths to multiple remote servers 100b, 100a and 100c in the mirroring network 108 among which data is mirrored. The health monitor 118a, 118b selects (at block 404) one of the remote servers 100b, 100a, 100c for which there is an available path in the mirroring network 108); and 	
	selecting another shard of one of the plurality of logging servers to receive log entries from the production server based on the other identifier (Column 6, Lines 32-33,The health monitor 118a, 118b selects (at block 404) one of the remote servers 100b, 100a, 100c for which there is an available path in the mirroring network 108). 

As per claim 22 The method of claim 1, further comprising performing, by the production server: 
	in response to a determination that the logging server is removed from the plurality of logging servers: 
		computing another identifier using the hashing algorithm (Column 6, Lines 28-34, the health monitor 118a, 118b determines (at block 402) whether there are available paths to multiple remote servers 100b, 100a and 100c in the mirroring network 108 among which data is mirrored. The health monitor 118a, 118b selects (at block 404) one of the remote servers 100b, 100a, 100c for which there is an available path in the mirroring network 108); and 
		selecting another shard of one of the plurality of logging servers to receive log entries from the production server based on the other identifier (Column 5, Lines 1-9, The health status 204 may indicate a hardware error in the server 206 or storage 102a , 102b managed by the server 206 that may be resolved by fixing or replacing the hardware or storage devices , such as errors in a device or host adaptor in the server 206 , and other software and / or hardware errors etc . The management console status 214 may indicate hardware or software errors in the identified management console 212 or the console network 126a , 126b over which the management console 212 connects to the server 206; and Column 6, Lines 32-33,The health monitor 118a, 118b selects (at block 404) one of the remote servers 100b, 100a, 100c for which there is an available path in the mirroring network 108).

Claims 5, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borlick-Berk-Mudgal as applied to claims 1, 10, and 18 and in further view of Malhotra et al. (United States Patent Application Publication 2009/0133025).
As per claim 5, Borlick-Berk-Mudgal fails to specifically teach wherein the hash function is selected from the group consisting of CRC32, MD5, and SHA256.
	However, Malhotra teaches, wherein the hash function is selected from the group consisting of CRC32, MD5, and SHA256 ([0045], the usage tracking server generates a device log identifier using a hashing algorithm; and [0046], a variety of hashing algorithms may be used to generate the device log identifier, such as Rotating, One-Time-Hash, CRC-32, MD5, and SHA-1).
	Borlick-Kruse-Mudgal and Malhotra are analogous because they are each related to controlling the storage of log information.  Borlick teaches storing backups in a failover system, which includes determining when primary and secondary hosts fail. Kruse teaches network traffic management system for distributing network traffic records to various storage locations.  Mudgal error detection system teaches a method of storing log files and determining when logging systems fail.  Malhotra teaches storing log information using a calculated hash of a device identifier ([0080], the usage tracking data from responding terminals is associated with the appropriate device log identifiers. The data and the device log identifiers are then stored in the usage database 206). It would have been obvious to one having ordinary skill in the art at the time of the applicant's invention that based on the combination, the teachings of the combination of Borlick-Berk-Mudgal would be modified with the hash function mechanism taught by Malhotra in order to log device information using unique identifiers. Therefore, it would have been obvious to combine the teachings of Borlick-Berk-Mudgal and Malhotra. 

As per claim 12, this claim is similar to claim 5 and is rejected for the same reasons. The same motivation used in the rejection of claim 5 is applicable to the instant claim.
As per claim 20, this claim is similar to claim 5 and is rejected for the same reasons. The same motivation used in the rejection of claim 5 is applicable to the instant claim.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Borlick-Kruse-Mudgal as applied to claims 1, 10, and 18 and in further view of Berk et al. (United States Patent 9,680,916).
As per claim 6, Borlick-Kruse-Mudgal fails to specifically teach
	However, Berk teaches, wherein the at least one property associated with the production server is an instance identifier associated with a virtual machine implementing the production server (Column 4, Lines 12-13, the computing device may be a virtualized server operating one processor of a multi-processor system; Column 10, Line 64- Column 11, Line, the network traffic record 214 includes additional information about network traffic 65 (not shown), such as…virtual local area network data, and other packet- and session-related data; and Column 11, Lines 25-33, the hash generation component 206 executes the hashing function using the data from the plurality of fields 216, including, by way of example and without limitation, source IP address…[and] source port…).
	The combination of Borlick-Kruse-Mudgal and Berk are analogous because they are each related to controlling the storage of log information.  Borlick teaches storing backups in a failover system, which includes determining when primary and secondary hosts fail. Kruse teaches network traffic management system for distributing network traffic records to various storage locations.  Mudgal error detection system teaches a method of storing log files and determining when logging systems fail.  Berk teaches network traffic management system for  (Abstract, A method includes receiving, by a distribution server, from an exporter device, a plurality of network traffic records. The method includes generating, by the distribution server, a first hash from a first plurality of fields in a first of the plurality of network traffic records…The method includes transmitting the first and second of the plurality of network traffic records to one of a plurality of worker computing devices selected based on the determination and on at least one of the first and second hash).  It would have been obvious to one having ordinary skill in the art at the time of the applicant's invention that based on the combination, the teachings of the combination of Borlick-Kruse-Mudgal would be modified with the identifier computation mechanisms taught by Berk in order to store log entries using unique identifiers.. Therefore, it would have been obvious to combine the teachings of Borlick-Kruse-Mudgal and Berk. 
As per claim 15, this claim is similar to claim 6 and is rejected for the same reasons. The same motivation used in the rejection of claim 6 is applicable to the instant claim.

Conclusion                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199